               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:18-cv-00290-MR


CALDWELL, WRIGHT                )
ENTERPRISES, INC.,              )
                                )
                   Plaintiff,   )
                                )
                                )              MEMORANDUM OF
         vs.                    )              DECISION AND ORDER
                                )
                                )
AVADIM HEALTH, INC.,            )
                                )
                                )
                   Defendant.   )
_______________________________ )

       THIS MATTER is before the Court on the Plaintiff’s Motion for Partial

Summary Judgment [Doc. 35] and the Defendant’s Renewed Motion to

Compel Arbitration and Stay Proceedings. [Doc. 39].

I.     BACKGROUND

       Caldwell Wright Enterprises, Inc. (the “Plaintiff”) and Avadim Health,

Inc. (the “Defendant”) entered into a distribution agreement in March 2014.

[Doc. 14 at 6]. The distribution agreement gave the Plaintiff the right to

market and sell the Defendant’s products in a certain market. [Doc. 1 at ¶

13].
      In 2015, the Defendant acquired the Plaintiff’s business. [Id. at ¶ 15].

The parties documented the acquisition by signing a written “Agreement of

Purchase and Sale” (the “Agreement”). [Id. at ¶ 15]. The Agreement stated

that the Defendant would acquire substantially all of the Plaintiff’s assets,

including the distribution agreement, in exchange for (1) an amount of the

Defendant’s stock and (2) a percentage of receivables from the sales of

some of the Defendant’s products.           [Id. at 20-21].   The section of the

Agreement detailing the products for which the Plaintiff would receive a

royalty states that:

            [The Defendant] agrees to pay [the Plaintiff] a portion
            of payment received by [the Defendant] resulting
            from sales, licensing, private labeling, and/or
            distribution of its products specifically (1) intended for
            topical use and (2) marketed for use by athletes or in
            connection with athletics, sports, training, or exercise
            (the “Innergy Products”) to customers in the U.S.A.,
            its territories and possessions, including the District
            of Columbia . . . however, that products marketed
            specifically (1) to hunters, campers, and fisherman,
            or (2) for use in hunting, camping or fishing shall not
            be deemed to be Innergy Products.

[Id. at 20-21 (emphasis added)].

      The Agreement also has a section detailing how the parties are to

resolve disputes regarding the royalty payments. [Id. at 21]. According to

that section, such a dispute



                                        2
            shall be resolved by an accounting firm mutually
            agreed upon by [the Plaintiff] and [the Defendant] or,
            failing such agreement within thirty (30) days
            following notice of the dispute by [the Plaintiff], then
            upon the written request of either [the Plaintiff] or [the
            Defendant], such nationally recognized independent
            accounting firm selected by the International Institute
            for Conflict Prevention & Resolution (“CPR”) in
            accordance with the CPR Non-Administered
            Arbitration Rules (such identified accounting firm, or
            if applicable, the other firm selected, the
            “Accountant”). Such Accountant shall be instructed
            to make a final determination of such payment . . .
            [and] [s]uch determination shall be final and binding
            on the Parties.

[Doc. 1 at 21-22].

      On October 11, 2018, the Plaintiff filed the present action against the

Defendant, asserting claims for breach of contract, indemnification,

declaratory judgment, specific performance, accounting, and an award of

attorneys’ fees. [Id. at ¶¶ 39-62]. The Plaintiff alleges that the Defendant

failed to pay the Plaintiff the appropriate royalty for sales of products that

were subject to the royalty provision. [See id.].

      On November 21, 2018, the Defendant answered the Complaint,

claiming that no contract ever existed between the parties because there

was “no meeting of the minds” regarding the products to be included within

the royalty provision of the Agreement. [Doc. 14 at 1-11]. The Defendant

also asserted a counterclaim against the Plaintiff for “rescission of


                                        3
agreement of purchase and sale.” [Id. at ¶¶ 1-11]. On December 11, 2018,

the Plaintiff answered the Defendant’s counterclaim. [Doc. 17].

      On December 4, 2018, the Defendant filed a Motion to Compel

Arbitration and to Stay Proceedings. [Doc. 15]. On December 18, 2018, the

Plaintiff filed a Response to the Motion to Compel Arbitration and Stay

Proceedings. [Doc. 18]. The Court held a hearing on the Defendant’s motion

on May 8, 2019.      [Doc. 34].   On May 22, 2019, the Court denied the

Defendant’s Motion to Compel Arbitration and to Stay Proceedings pending

resolution of the Defendant’s counterclaim for rescission.          [Id. at 3].

Specifically, the Court ruled that it first needed to ascertain whether a valid

agreement exists between the parties before determining whether arbitration

should be compelled. [Id.]. If there is no agreement, then there is no

agreement to arbitrate.

      On July 11, 2019, the Plaintiff filed a Motion for Partial Summary

Judgment on the Defendant’s Counterclaim. [Doc. 35]. On July 11, 2019,

the Defendant filed a Motion to Dismiss its Counterclaim without prejudice.

[Doc. 38]. The Plaintiff refused to consent to the Defendant’s motion unless

the Defendant dismissed the counterclaim with prejudice. [Doc. 37 at 3]. On

July 24, 2019, the Plaintiff filed a Response to the Defendant’s Motion to

Dismiss its Counterclaim. [Doc. 42]. On July 24, 2019, the Defendant filed


                                      4
its Response to the Plaintiff’s Motion for Partial Summary Judgment

regarding the Defendant’s Counterclaim. [Doc. 43]. On July 26, 2019, the

Plaintiff filed its Reply Brief in Support of its Motion for Partial Summary

Judgment. [Doc. 44].

      On July 18, 2019, the Defendant filed a Renewed Motion to Compel

Arbitration and to Stay Proceedings. [Doc. 39]. On August 1, 2019, the

Plaintiff filed a response [Doc. 45], and on August 7, 2019, the Defendant

filed a Reply to the Plaintiff’s Response [Doc. 46].

      Having been fully briefed, this matter is ripe for disposition.

II.   STANDARD OF REVIEW

      Summary judgment is proper “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine

issue as to any material fact and that the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(c). “As the Supreme Court has observed,

‘this standard provides that the mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine

issue of material fact.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346

F.3d 514, 519 (4th Cir. 2003) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 247-48 (1986)) (emphasis in original).


                                       5
     A genuine issue of fact exists if a reasonable jury considering the

evidence could return a verdict for the nonmoving party. Shaw v. Stroud, 13

F.3d 791, 798 (4th Cir. 1994), cert. denied, 513 U.S. 814, 115 S. Ct. 68

(1994). “Regardless of whether he may ultimately be responsible for proof

and persuasion, the party seeking summary judgment bears an initial burden

of demonstrating the absence of a genuine issue of material fact.” Bouchat,

346 F.3d at 522. If this showing is made, the burden then shifts to the non-

moving party who must convince the Court that a triable issue does exist. Id.

           A party opposing a properly supported motion for
           summary judgment may not rest upon the mere
           allegations or denials of his pleadings, but rather
           must set forth specific facts showing that there is a
           genuine issue for trial.        Furthermore, neither
           unsupported speculation, nor evidence that is merely
           colorable or not significantly probative, will suffice to
           defeat a motion for summary judgment; rather, if the
           adverse party fails to bring forth facts showing that
           reasonable minds could differ on a material point,
           then, regardless of any proof or evidentiary
           requirements imposed by the substantive law,
           summary judgment, if appropriate, shall be entered.

Id. (internal citations and quotation marks omitted). Nonetheless, in

considering the facts for the purposes of a summary judgment motion, the

Court will view the pleadings and material presented in the light most

favorable to the nonmoving party. Matsushita Elec. Industrial Co. v. Zenith

Radio Corp., 475 U.S. 574, 587-88 (1986).


                                      6
III.   DISCUSSION

       A.    The Plaintiff’s Motion for Partial Summary Judgment on the
             Defendant’s Counterclaim for Rescission of the Contract

       This case is before the Court under the Court’s diversity jurisdiction, so

state law provides the governing substantive law.         Erie Railroad Co. v.

Tompkins, 304 U.S. 64, 78 (1938). The parties agree that the relevant law

in this case is the law of North Carolina. [Doc. 36 at 4; Doc. 40].

       “Rescission is an equitable contract remedy that differs from its legal

counterparts. While legal remedies generally compensate the non-breaching

party as if there were no breach, rescission treats both parties as if there

were no contract.” Morris v. Scenera Research, LLC, 368 N.C. 857, 867,

788 S.E.2d 154, 161 (2016) (citing Brannock v. Fletcher, 271 N.C. 65, 73–

74, 155 S.E.2d 532, 541 (1967)).

       The Defendant argues that rescission of the Agreement is necessary

for two reasons. First, the Defendant argues that the Plaintiff’s claim for

breach of contract construes the royalty provision of the Agreement so as to

“define the term ‘specifically marked for use by athletes or in connection with

athletics, sports, training, or exercise’ in a way that is completely

disproportionate to the consideration.”       [Doc. 43 at 4].      Second, the

Defendant argues that the Agreement at most represents an agreement to



                                        7
agree on terms later, and therefore there never was an enforceable contract

between the parties. [Doc. 43 at 3].

      Under North Carolina law, “a contract is an agreement, upon sufficient

consideration to do or not to do a particular thing.” Arndt v. First Union Nat'l

Bank, 170 N.C. App. 518, 522, 613 S.E.2d 274, 278 (2005) (quotation

omitted). “A contract results from the concurrence of the minds of two or

more persons,” and “its legal consequences are not dependent upon the

impressions or understandings of one alone of the parties to it.” Id. As such,

“a contract is what the parties agreed and not what either party thought.”

Reidsville Grocery Co. v. S. Ry. Co., 215 N.C. 223, 225, 1 S.E.2d 535, 537

(1939).

      “[W]here the language used in the contract is clear and unambiguous,

the intention of the parties is to be gathered from the face of the contract.”

Goodyear v. Goodyear, 257 N.C. 374, 380, 126 S.E.2d 113, 118 (1962). “If

the meaning of the contract is clear and only one reasonable interpretation

exists, the courts must enforce the contract as written; they may not, under

the guise of construing an ambiguous term, rewrite the contract or impose

liabilities on the parties not bargained for and found therein.” DeRossett v.

Duke Energy Carolinas, LLC, 206 N.C. App. 647, 653, 698 S.E.2d 455, 460

(2010) (citation omitted).


                                       8
      Here, the royalty provision at issue is unambiguous. That provision

includes products that are “specifically (1) intended for topical use and (2)

marketed for use by athletes or in connection with athletics, sports, training,

or exercise . . . .” [Doc. 1 at 20-21]. The provision encompasses a clearly

defined set of products and even excludes “products marketed specifically

(1) to hunters, campers, and fisherman or (2) for use in hunting, camping, or

fishing” from that set of products. [Doc. 1 at 21]. Because the language of

the contract is unambiguous, the Court must enforce the royalty provision as

written. DeRossett, 206 N.C. App. at 653, 698 S.E.2d at 460.

      The Defendant argues that adopting the Plaintiff’s reading of the

Agreement would render the Agreement “completely disproportionate to the

consideration.” [Doc. 43 at 4]. The Court’s inquiry, however, does not focus

on whether a contractual term renders the Agreement disproportionate to the

consideration when determining the meaning of a term. Instead, the Court

looks at whether the language of the contract provision at issue is

unambiguous. When the language is unambiguous, as it is here, the Court

must gather the intention of the parties from the face of the written contract.

See Goodyear, 257 N.C. at 380, 126 S.E.2d at 118. The face of the contract

offers only one interpretation here. As such, there are no grounds for the




                                      9
Court to order rescission of the Agreement based on the dispute over the

scope of the royalty provision.

      The Defendant also argues that rescission is warranted because “[a]n

agreement to make a contract, where the terms of the contract must be

subsequently fixed, does not constitute a binding obligation.” [Doc. 43 at 3

(quoting Gregory v. Perdue, Inc., 47 N.C. App. 655, 657, 267 S.E.2d 584,

586 (1980))]. The Defendant alleges that the royalty provision, as construed

by the Plaintiff, encompasses so many products that the parties merely

agreed to agree in the future on the products that would be subject to the

royalty provision. [Id.].

      The Agreement, however, does not provide any indication that the

parties intended to continue negotiations regarding the royalty provision after

they signed the Agreement. Instead, the Agreement specifically includes

certain products and excludes other products from the royalty provision.

[See Doc. 1 at 21].         Moreover, the Agreement provides a process for

resolving disputes stemming from the royalty provision via arbitration, further

demonstrating that the parties did not intend to agree on terms in the future.

[See id. at 21-22]. The parties currently disagree on the products that fall

within the royalty provision, but that dispute does not mean that they left the

provision open to future negotiations when they signed the Agreement. As


                                      10
such, the Court finds that the parties did not merely enter into “an agreement

to agree” when they signed the Agreement.

      For these reasons, the Court finds that there is no genuine issue of

material fact and that the parties entered into a valid, enforceable agreement

under North Carolina law. Because there are no grounds for the Court to

order the equitable remedy of rescission, the Defendant’s counterclaim for

rescission is dismissed.

      B.    The Defendant’s Motion to Compel Arbitration and Stay
            Proceedings

      Having determined that there is a valid, enforceable agreement

between the parties, the Court now turns to the Defendant’s Motion to

Compel Arbitration. See Murray v. United Food & Commercial Workers Int'l

Union, 289 F.3d 297, 302 (4th Cir. 2002) (When reviewing an arbitration

clause governed by the FAA, a Court should “engage in a limited review to

ensure that the dispute is arbitrable, i.e., that a valid agreement to arbitrate

exists between the parties and that the specific dispute falls within the

substantive scope of that agreement.”).

      The Federal Arbitration Act (“FAA”) provides, in pertinent part, as

follows:

            A written provision in any maritime transaction or a
            contract evidencing a transaction involving
            commerce to settle by arbitration a controversy
                                      11
           thereafter arising out of such contract or transaction
           . . . shall be valid, irrevocable, and enforceable, save
           upon such grounds as exist at law or in equity for the
           revocation of any contract.

9 U.S.C. § 2. This provision reflects “both a liberal federal policy favoring

arbitration and the fundamental principle that arbitration is a matter of

contract.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011)

(internal citations and quotation marks omitted). The Supreme Court has

“interpreted the term ‘involving commerce’ in the FAA” broadly to cover

transactions that are “within the flow of interstate commerce.” Citizens Banks

v. Alafabco, Inc., 539 U.S. 52, 56 (2003) (citation, internal quotations, and

emphasis omitted).

     The FAA “establishes that, as a matter of federal law, any doubts

concerning the scope of arbitrable issues should be resolved in favor of

arbitration[.]” Long v. Silver, 248 F.3d 309, 316 (4th Cir. 2001).      North

Carolina courts have also recognized a strong public policy favoring

arbitration and have held that, where there is any doubt concerning the

existence of an agreement to arbitrate, it should be resolved in favor of

arbitration. See, e.g., Martin v. Vance, 133 N.C. App. 116, 120, 514 S.E.2d

306, 309 (1999).

     Here, the arbitration provision states that a dispute regarding the

monthly payments due under the royalty provision “shall be resolved by an
                                     12
accounting firm mutually agreed upon by [the Plaintiff] and [the Defendant].”

[Doc. 1 at 21-22]. If the parties fail to agree on an accounting firm within

thirty days after the Plaintiff provides notice of the dispute, the dispute will be

settled by a “nationally recognized independent accounting firm selected by

the International Institute for Conflict Prevention & Resolution (“CPR”) in

accordance with the CPR Non-Administered Arbitration Rules.” [Id.]. That

firm “shall be instructed to make a final determination of such payment . . .

[and] [s]uch determination shall be final and binding on the Parties.” [Id.]. In

sum, that provision expressly requires the parties to arbitrate disputes

regarding the royalty payments.

      The Plaintiff claims that the arbitration provision only covers disputes

regarding the information contained in the reports that the Defendant

delivered to the Plaintiff. [Doc. 45 at 5-7; Doc. 33 at 22:1-28:11]. According

to the Plaintiff, the arbitration provision does not include disputes regarding

the calculation of the royalty payments. [Id.]. The Agreement, however,

contains no such limitation and there is no basis upon which to read such a

limitation into it. As the Fourth Circuit instructs, “doubts concerning the scope

of arbitrable issues should be resolved in favor of arbitration.” Long, 248

F.3d at 316. Likewise, North Carolina’s strong public policy in favor of




                                        13
arbitration dictates this interpretation of the agreement. See, e.g., Martin,

133 N.C. App. at 120.

      The claims asserted by the Plaintiff in the present civil action fall

squarely within the scope of the parties’ arbitration provision because the

claims involve the calculation of the royalty payments by determining which

products are included in the royalty provision. The Agreement requires any

disputes regarding those payments to be resolved by arbitration. [See Doc.

1 at 22]. Accordingly, the Defendant’s motion to compel arbitration will be

granted.1

      “When parties have entered into a valid and enforceable agreement to

arbitrate their disputes and the dispute at issue falls within the scope of that

agreement, [§ 3 of] the FAA requires federal courts to stay judicial

proceedings, and compel arbitration in accordance with the agreement’s

terms.” Murray, 289 F.3d at 301 (internal citation omitted); 9 U.S.C. § 3.

Accordingly, the Court will stay this matter pending the parties’ arbitration in

accordance with the terms of the Agreement.




1 Contrary to the Plaintiff’s arguments, the claims in this case are all appropriate for
resolution through arbitration because they all turn on the same issue and will therefore
be resolved through a single determination — what products are included in the royalty
payments.
                                           14
                                ORDER

     IT IS, THEREFORE, ORDERED the Plaintiff’s Motion for Partial

Summary Judgment [Doc. 35] is GRANTED; the Defendant’s Motion to

Voluntarily Dismiss its Counterclaim [Doc. 37] is DENIED; and the

Defendant’s Counterclaim is DISMISSED WITH PREJUDICE.                IT IS

FURTHER ORDERED that the Defendant’s Renewed Motion to Compel

Arbitration and to Stay Proceedings [Doc. 39] is GRANTED, and the parties

are hereby ordered to arbitrate their dispute in accordance with the

Agreement signed by the Plaintiff and the Defendant on July 21, 2015. This

matter is hereby STAYED pending arbitration in accordance with the parties’

Agreement.

     IT IS SO ORDERED.


                               Signed: August 26, 2019




                                      15
